Title: To George Washington from Scott, Pringle, Cheap, & Company, 2 August 1766
From: Scott, Pringle, Cheap, & Company
To: Washington, George



Sir
Madeira 2d August 1766

We beg leave to return you our hearty thanks for your very polite attention to our Charles Murray whilest on his journey through your province, & agreeable to the order you gave him, we have the pleasure to inclose you bill of lading for One butt of our choice prime wine put onboard the Alexandria, Capt. Montgomery for account & Consigned you—You will please observe that this butt is of best Staves & trimed with ten Iron hoops so we hope it will sustain no loss by leakage & that the wine will get safe & prove agreeable having we assure you taken great pains in the Choice: & for the Cost & Charges on same being


1 butt of best wine containing 150 Gallons shipped onboard at the rate of £26. steg ⅌ regular pipe of 110 Gallons
£35. 9.1



extra Charge of the butts being of Hamburg Staves trimed wth 10 Iron hoops
2. 5. 



£37.14.1


we shall value on Messrs Robert Cary & Co. of London—We are very glad to have got so good a Conveyance as the Alexandria to send you this wine & shall allways reckon ourselves much honoured by your Commands being respectfully Sir Your most Huml. Servts

Scott Pringle Cheap & Co.

